Case: 14-15101   Date Filed: 06/26/2015   Page: 1 of 5


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-15101
                           Non-Argument Calendar
                         ________________________

                          Agency No. A205-122-926



FRANCISCO BALAM-RUIZ,
a.k.a. Leonel M. Deleon Roblero,
a.k.a. Leonel M. Roblero,
a.k.a. Leonel Roblero,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                                   (June 26, 2015)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 14-15101      Date Filed: 06/26/2015       Page: 2 of 5


       Franciso Balam-Ruiz, a.k.a. Leonel Deleon Roblero (“Deleon”), a citizen of

Guatemala, seeks review of the Board of Immigration Appeals’s (“BIA”) final

order affirming the Immigration Judge’s (“IJ”) denial of his application for

withholding of removal under the Immigration and Nationality Act (“INA”). 1

       Deleon’s application claimed that he was persecuted in Guatemala by the

Mara Salvatrucha street gang (“the Maras”) because, as a catechist in his local

Roman Catholic Church, he had refused to join the Maras and had preached to

others in his hometown not to join the Maras. The IJ and the BIA denied Deleon’s

application, concluding, inter alia, that Deleon had not shown past persecution on

account of a protected ground.2 Specifically, the IJ and the BIA determined that

Deleon was not a member of a “particular social group.”

       On appeal, Deleon argues that the BIA erred in concluding that “religious

teachers who oppose gang membership and deter other[s] from joining such gangs”



       1
       The petitioner is referred to as Francisco Balam-Ruiz, Francisco Milan-Ruiz, and Leonel
De Leon, among other variations, throughout the administrative record. The petitioner contends
the name Francisco Balam-Ruiz, by which he was identified in his Notice to Appear, was the
name he used to enter Mexico en route to the United States, and that his real name is Leonel
Deleon Roblero. We refer to the petitioner as Deleon.
       2
         In the Immigration Court, Deleon also claimed persecution on account of political
opinion and religion and alleged that, in addition to being targeted by the Maras, he was
threatened by the Pentecostals. Before this Court, however, Deleon challenges the denial of
withholding of removal only with respect to his claims of past and future persecution by the
Maras on account of his membership in a particular social group. Deleon also does not challenge
the BIA’s conclusions that his asylum application was untimely and that he was not entitled to
relief under the Convention Against Torture. Thus, Deleon has abandoned these claims. See
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                                  2
                Case: 14-15101        Date Filed: 06/26/2015       Page: 3 of 5


are not a “particular social group” within the meaning of the INA. After review,

we deny Deleon’s petition for review. 3

       To qualify for withholding of removal, an applicant must establish that his

“life or freedom would be threatened in [his] country because of the alien’s race,

religion, nationality, membership in a particular social group, or political opinion.”

INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The applicant must show that it is

more likely than not that he will be persecuted on account of a protected ground if

returned to his home country, and a showing of past persecution creates a

rebuttable presumption that the applicant will likely be persecuted in the future.

Cendejas Rodriguez v. U.S. Att’y Gen., 735 F.3d 1302, 1308 (11th Cir. 2013).

       While Congress did not define the phrase “particular social group,” the BIA

formulated a definition in Matter of Acosta, 19 I. & N. Dec. 211 (BIA 1985),

which this Court has concluded is entitled to Chevron deference. See Castillo-

Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1196-97 (11th Cir. 2006) (affirming the

BIA’s conclusion that noncriminal informants working against the Cali drug cartel

in Colombia are not a particular social group). Under the Acosta formulation, a

“particular social group” means a group of persons who share a common



       3
        Where, as here, the BIA did not expressly adopt the IJ’s decision or rely on his
reasoning, we review only the BIA’s decision. See Kazemzadeh v. U.S. Att’y Gen., 577 F.3d
1341, 1350 (11th Cir. 2009). We review de novo the BIA’s legal conclusion as to whether an
asserted group qualifies as a particular social group under the INA. Castillo-Arias v. U.S. Att’y
Gen., 446 F.3d 1190, 1195 (11th Cir. 2006).
                                                    3
              Case: 14-15101     Date Filed: 06/26/2015   Page: 4 of 5


characteristic that is immutable or fundamental to its members’ individual

identities or consciences. Castillo-Arias, 446 F.3d at 1193-94. Furthermore, the

group must have sufficient “social visibility,” and persecution based on

membership in a particular social group should not be defined so broadly that it

becomes “a catch-all for all groups who might claim persecution.” Id. at 1196-97.

Thus, a particular social group must not be too numerous and inchoate, and the

group’s defining attribute cannot be its persecution alone. Id. at 1198-99.

      The BIA did not err in concluding that religious teachers in Guatemala who

oppose gang membership and deter others from joining gangs are not a “particular

social group” under the INA. According to the 2013 World Report for Guatemala,

created by Human Rights Watch, transnational gangs such as the Maras carry out

attacks on those who defy their control. Similar to the petitioners in Castillo-Arias,

Deleon has not established that his purported social group was treated any

differently by the Maras than any other individual in Guatemala that the gang

perceives as interfering in its activities. See id. at 1198. Consequently, Deleon has

not distinguished his particular social group from people who oppose criminal

organizations generally, and this Court and the BIA have concluded that people

who oppose criminal organizations do not constitute a particular social group. See

id.; Matter of S-E-G-, 24 I. & N. Dec. 579, 581, 590 (BIA 2008) (addressing

persons who resist the Maras in El Salvador); Matter of E-A-G-, 24 I. & N. Dec.


                                             4
                Case: 14-15101        Date Filed: 06/26/2015       Page: 5 of 5


591, 594-95 (BIA 2008) (addressing persons who resist the Maras in Honduras).

Contrary to Deleon’s arguments, the defining attribute of his proposed particular

social group is persecution by gangs, and the defining attribute of a particular

social group cannot be persecution. See Castillo-Arias, 446 F.3d at 1198

(explaining that Colombian informants are not a “particular social group” because

their “defining attribute is their persecution by the cartel”).

       For these reasons, the BIA did not err in denying Deleon’s application for

withholding of removal. 4

       PETITION DENIED.




       4
         Because we affirm based on the BIA’s conclusion that Deleon failed to show that the
Maras’s targeting of him was in the past, or will be in the future, on account of his membership
in a particular social group, we do not address Deleon’s other arguments relating to persecution.
                                                    5